DYKMAN, J.
This is an action to restrain the operation of the ■elevated railway of the defendant in front of the premises of the plaintiff in Fulton street in the city of Brooklyn, and for the recov*128cry of the damage resulting from such operation to the said property. The cause was tried before a justice of this court at special term without a jury. The evidence sustained the allegations of the complaint, and entitled the plaintiff to the relief demanded therein. The trial judge found the facts in favor of the plaintiff, and judgment was entered upon such findings, from which the defendant has appealed to this court. The case of Storck v. Railroad Co., 131 N. Y. 514, 30 N. E. 497, is sufficiently like this to be a controlling authority in favor of the plaintiff, and the decision in that case justifies this judgment. That case also justifies the admission of proof of the situation and rental value of other property contiguous to that immediately involved, and near the defendant’s structure. Upon the authority of that case and other similar cases in the court of appeals, the judgment should be affirmed, with costs. All concur.